 In the Matter of V-O MILLINGCOMPANYandFLOUR, FEED ANDCEREALWORKERS FEDERAL UNION,LOCALNo. 21830, A. F. L.Case No. C-2124.-Decided August 19, 194Jurisdiction:.feed and flour manufacturing industry.Unfair LaborPracticesCollective Bargaining:majority not contested by employer-refusal to bargainconcerning wages, regardless of previously established policy concerning wages,violative of Act ; union's other demands found not the real cause of the failureto reach an agreement; limited authority of employer's representative, andrefusal to furnish a representative with the requisite authority, showed lackof good faith and made productive negotiations impossibleDiscrimination:request for reinstatement of unfair labor practice strikers andcontinuance of negotiationsheldto constitute a conditional request, and em-ployer's rejection thereofheldmissed.Remedial Orders:employer ordered to cease and desist unfair labor practices;bargain collectively with union on request ; and offer reinstatement to unfairlabor practice strikers on application, with back pay from 5 (lays thereafter.Unit Appropriate for Collective Bargaining:all employees in production, main-tenance, and drivers' departments,'including the truck drivers, but excludingsupervisory employees with the right to hire and discharge, office and clericalemployees, the garage mechanic and the garage mechanic's helper ; no con-%troversyas to.-Evidence:employer's conduct towardunion priortomajority designation,although not, a refusalto bargain,heldrelevantin appraisingsubsequentnegotiations.Mr. Charles M. Ryan,for the' Board.StickcCMoerdyke,byMr. John C. Stick,andMr. Amos Friedman,of Los Angeles, Calif., for the respondent.Mr. Herman M. Johnson,of Bell, Calif., for the Union.Mr. Milton E.,Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed by Flour, Feed and Cereal Workers Federal'Union, Local No. ,21830, A. F. L., herein called the Union,, the Na-1The charges were filed by American Federation of Labor in behalf of the Union.43 N. L. R. B., No. 59.348 V-0 MILLING COMPANY349-tional Labor Relations Board, herein called the Board, by the RegionalDirector' for the Twenty-first Region (Los Angeles, California),' issuedits complaint dated November 10, 1941, against V-O Milling Company,Los Angeles, California, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices, affecting commerce within the meaning of Section 8' (1),'(3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, '49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notices of hearing, were duly served upon the respond-ent and the Union.With respect to the unfair labor practices, the -complaint asamended,2 alleged in substance that the .respondent. (1) on or aboutOctober 24, 1940, and at all times thereafter, refused to bargain collectively in good faith with the Union a's the exclusive representativeof all its employees within a specified appropriate unit ; and (2) on orabout June 2, 1941, and from time to time thereafter, refused to rein-state 47 named employees who were then on strike as a result of therespondent's unfair labor practices, because of the union affiliation andactivities of such employees ; and (3) that the respondent 'herebyinterfered with, restrained, and coerced its employees in the'exercise ofthe rights guaranteed in Section 7 of the Act.On January 2, 1942, the respondent filed an answer to the complaint,as amended, denying that it had engaged in any of the, alleged unfairlabor practices.,Pursuant to notice, a hearing was held at Los Angeles, California,from January 12 to 15, 1942, before Gustaf B. Erickson, the TrialExaminer duly designated by the Chief Trial Examiner. The Boardand the respondent were represented by counsel and the Union by arepresentative.All parties participated in the hearing and were af-forded full opportunity to be,heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues.At theclose of the hearing, the Trial Examiner granted, without objection,the motion of counsel for the Board to conform the pleadings to theproof.The parties were then afforded an opportunity to argue orallybefore the Trial Examiner, but did not do so.Thereafter, pursuantto leave, the respondent filed a brief with the Trial Examiner.Dur-ing the hearing and in his Intermediate Report the Trial Examinermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.- The rul-ings are hereby affirmed,On March 2, 1942, the Trial Examiner filed his Intermediate Report,copies of which were duly served on the respondent and the Union.2 On December 29, 1941, the Board issued and served an amendment to the complaint. i350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner therein found that'the respondent had (1) re-fused to bargain collectively with the Union, and (2) on September23, 1941, discouraged membership in the Union by refusing to reinstate44 of the 47 employees named in the complaint.He recommendedthat the respondent cease and desist from refusing to bargain collec-tively.with the Union, discouraging membership in the Union,. andotherwise interfering with, -restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.He fur-ther recommended that the respondent affirmatively bargain collec-tively'with the Union upon request and offer reinstatement and backpay to said 44 employees.On April 1, 1942, the respondent filed exceptions to the Intermediate'Report,and other parts of the record,3 and a brief in support thereof:No request was made for a hearing for the purpose of oral argumentbefore the Board.4-The Board has considered -the exceptions and brief and, insofar asthe exceptions are inconsistent with the-findings, conclusions, andorder hereinafter'set forth, finds them to be without merit.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTThe respondent, V-O Milling Company, is a California corporationwith'its plant and office in Los Angeles, California, where it is engagedin the business of manufacturing feed andflour.During the fiscalyear ending May 31, 1941, it purchased raw materials consisting ofwheat, corn, barley, and other kinds of grains and protein concentratesin the amount of'145,683,387 pounds and of the value of,$2,215,173.78.Of that amount 21,852,508 pounds, of the value of $332,276.07, wei epurchased and obtained from sources outside the State of California,and 7,289,169 pounds, of the value of $110,758.69, were purchasedthrough brokers who obtained such materials from outside the State ofCalifornia.During ' the same period the respondent's' productsamounted to 143,385,344 pounds, with a value of $2,580,297.44, of whichapproximately 2;867,707 pounds, of the value of $51,605.95, wereshipped to purchasers outside the State of California.the meaning of the Act.The respondent concedes that its operationsaffect commerce,, within3The respondent therein moved to amend the Intermediate Report.The motion ishereby denied4 The Intermediate Report advised the parties that they might request such oral argu-ment within 20 days., V-0 MILLING 'COMPANYH. THE ORGANIZATION INVOLVED351Flour, Feed and Cereal Workers Federal Union, Local No. 21830,affiliatedwith the American Federation of Labor, is a labor organi-zation admitting to membership employees of the respondent.III. 'THEUNFAIR LABOR PRACTICESA. BackgroundEarly in 1940 the Union began organizing the respondent's em-ployees.On September 14, 1940, Herman M. Johnson,secretary andtreasurer of the Union, sent a letter by registered mail to' the re-spondent,5stating that the Union represented a majority of the em-ployees in the plant and desired a meeting for the purposes'of col-lectivebargaining.Because of illness, Max Viault was -not at theplant when the postman attempted to deliver the letter,on September16.The postman thereupon retained the letter,but left the usualnotice.When no.reply'was receivedto the notice,the postmastermailed a' second notice to the respondent.However, the letter wasnever claimed,and was.subsequently,returned to' Johnson unopened.On or about September 27, 1940, the respondent was advised by theBoard's Regional Office that the Union had filed charges against it,alleging a refusal to bargain.On or about September 30,1940, the respondent's board of directorsmet for the purpose,of selecting"someone'to represent'us to bargainor to meet with the employees'representatives."John C. Stick, anattorney who had been retained by the respondent for many years,was chosen for the task.6td Max Viault;Stick,was given"full authority to sign an agreement which he might,reach,with theUnion, in accordance with our policy;;which he was very familiarwith," but was instructed that the respondent proposed to "continueto operate the waywe had'always done."According to Stick, hefrequently told the, Un ion's'representativesthat "the company had a,definite policy,whichI [Stick] could not vary."On October 2, 1940; Johnson delivered to Stick a copy of a proposedcontract,which the Union desired to enter into with the respondent.'The letter was addressed :V-O Milling Co "Max Viault is an officer and director of the respondent, and testified that he and hisbrother Arthur are !'the only two responsible or, rather, owner'representatives,or execu-tives in the companywe direct most of the operations ; in fact, we direct everything, sofar as the company is concerned "According to Stick, the only other occasion on which he had represented the respondentwith respect to labor relations was in August or September of 1937, when he accompaniedMax Viault, to the Board's -Regional Office in connection «ith an investigation of, certainunfan labor practices previously charged against the respondent., .352DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 7, Johnson telephoned Stick 'and asked if the contract,was acceptable to the respondent.Stick replied that the Union mustbe certified before the respondent would commence negotiations.B. The refusal to bargain1.The appropriate unitThe complaint alleged that all the respondent's" employees in theproduction,maintenance,-and drivers departments,exclusive of super-visory employeeswith the rightto hire and discharge,and office andclerical employees,constitute'a unit appropriate for the purposes of.collective bargaining:During the course of negotiations with theUnion, as found below, 'the respondent raised h o question as to thepropriety of the claimed unit.At thehearing the parties agreedthat the truck,drivers should be included in the unit and that thegarage mechanic and the garage mechanic's helper should be excludedfrom the unit.We find that all the respondent'semployees in the production,,maintenance,aiid drivers departments,including the truck drivers,but excluding supervisory employeeswith the rightto hire and dis-charge, office and clerical employees,the garage mechanic,.and thegarage mechanic's helper, have at all times material herein constituted,and now constitute,a unit appropriate for the purposes of collectivebargaining,and that said unit insures to employees of the respondentthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitOn October 14, 1940, the Union submitted to the respondent a large.number of signed application or membership cards, as proof ofdesignation by the employees in the unit found above to be appro-priate.That proof established to the satisfaction of the respondentthat the Union represented a majority of the employees.in said unit.Thereafter the respondent negotiated with the Union and at no'timeraised a question as to the majority status of the Union. In its answerand at the hearing the respondent admitted'that the Union has repre-sented a majority of the employees in said-unit at all times sinceOctober 14, 1940:We find that at,all times material'herein the Union was the dulydesignated representative of a majority of the employees in the ap-propriate unit,,and that,by virtue of Section 9' (a) of the'Act, theUnion was and now is the exclusive representative of all the employeesin said unit for the purposes of collective bargaining with the rV-0 MILLING COMPANY353respondent in respect to rates of pay, wages, hours of employment,and other conditions of employment.The refusal to bargain and the strikePursuant to prior arrangement, a meeting was held in Stick's office 7,on October 16, 1940, at which the Union was represented by Sam P.Ming,8 Johnson, and others ; and the respondent was represented onlyby Stick.At the meeting the parties discussed the proposed contractwhich had been submitted to Stick on October 2, 1940. The,proposed,contract included provisions that the respondent's employees becomeand remain members of the Union in good standing, and that therespondent give preference to members of the Union in filling vacant-ties; and it included a further provision for a specified wage scale.According to Stick, he called the attention of the Union's, representa-tives to the fact that the proposed contract called for a closed shop andpreferential hiring, and told them hey was quite certain that the re-spondent would not agree to such provisions; Ming replied that theUnion had such provisions in contracts with other mills in the vicinity;and he (Stick) countered by explaining the "company's policy,"-which,he stated, made the open shop mandatory. At the close of the meetingStick said that he would take the Union's proposed contract and"`go over it with the company," and that he would have the respondentprepare a counterproposal, which the Union could study prior to thexiext meeting.9On October 24, 1940; Stick mailed the respondent's counterproposalto Johnson.The counterproposal contained no provisions relative tothe union shop or preferential hiring.With regard to wages, it wasprovided that the existing scale should be subject to change by therespondent at any time.l°A meeting was held in Stick's office on November 6, 1940, to considerthe respondent's ' counterproposal as well as the Union's proposedcontract.At this meeting the Union was represented by Johnson,Ming, and others, while the respondent was again represented only'Stick's office is located at a distance of about 5 miles from the plant.,sMing was then a vice president of the American Federation of Grain Processors, withwhich the Union was affiliated and which in turn was affiliated with the American Federa-tion of Labor6 Stick further testified that at subsequent meetings with the Union lie said that he"would have to take the contract back to my client," that he "would be glad to talk [it]...over with my client," and that he "would see if the company itself was willing to-change its policy."ioThe latter;provision, sometimes referred to in the record as the "up and down" clause,IThe management however, reserves the right to raise or lower said scale, fromtime to time, as business conditions warrant, said right, however, shall not beexercised arbitrarily.According to Stick, Max Vlault told him that he (Viault) "believed that the Companyshould have the right to a flexibility on that point."481039-42-vol. 43-23 a354DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Stick.According to Stick, he again explained 4he respondent'spolicy in favor of an open shop and unrestricted hiring; the Unionthen explained its objection to the "up and down" clause; stating thatno,definite standard was provided on which the Union could rely 11and that there was no such clause in any of the Union's contracts withthe'respondent's competitors; and he (Stick) then replied that the "upand down" clause probably could be adjusted "if we could work outand get by the question of the. closed shop and . . . the 'preferentialhiring."-'On November 12, 1940, Ming telephoned Stick and said that he pro-posed to send Stick some modifications of the Union's demands, inaccordance with their November 6 discussion.On }the following day,Stick received, the proposed modifications.On November 14, John-son -telephoned Stick and arranged for a conference to be held, onNovember 15.On November 15, 1940, Johnson met Stick in the latter's office. Inconnection with the "up and down" clause,' Johnson told Stick that,with that clause in the contract, the Union' in effect would have nocontract at all.According to Stick, he replied that the respondentinsisted upon its 'sole right to determine wages* -and to maintain the"flexibility" of the "up and clown" clause.Stick further testified thatJohnson then, asked him to have Max Viault attend one of the con-ferences; and that he (Stick) replied that he would ask Viault to doso and would give Johnson an answer within a few days.Johnson telephoned Stick on November 18, 1940, and inquired ifMax Viault would agree to attend a conference.According to Stick,he replied that Viault "could see no reason for his-sitting into appear,personally[and that since] the company had authorized me[Stick] to represent the company, that he didn't see why he should siton the conference."On November 20, 1940. Ming met Stick in the tatter's office. : Accord-ing to Stick, Ming proposed a moclificaf;ion of the closed or union shopwhich would exclude current employees who were not members of theUnion. Stick rejected this modification as contrary to the respondent'spolicy.Ming then offered to lower certain of the proposed wage rates,but Stick replied that the respondent probably would not accept them.Stick added tliat^ Ming suggested that in. place of the "up and down"clause the contract provide for revision of wage rates at 90=day inter-vals.According to Ming, he stated that the Union wanted the revisionto be,arrived at by mutual collective bargaining between the, parties.Ming-added that he requested Stick to have Max Viault fake part in11When during the healing herein, Johnson'was being examined by Stick, he testifiedthat theie'was nothing in the respondent's proposal "guaianteerng" any wage increasesand that they,were always "arbitrary with the company," to which Stick replied, "That istrue " MILLING COMPANY355the bargaining conferences so that there would be someone present-.who "would be able to give us a definite `yes' or `no' answer and avoidall this delay," since Stick's role appeared to be no more than thatof a "messenger boy."On November 27 1940, Stick read a prepared statement over thetelephone'to Ming, to the effect that the-closed shop even in the modi-fied form would be contrary to the "announced principles" of the re-spondent, and was therefore unacceptable; and that, as to the, wagerates which the respondent had established from time to time, therespondent "proposes to continue to follow" the same practice, "so thecompany is not bound by, or hampered by any contract to pay wagesinconsistent with the company's ability to pay."On December 17, 1940, the respondent put into effect a new wagescale, which raised the wages of all the employees in the appropriateunit as of December L' The increase was granted without negotiationwith the Union,12On December 19, 1940. in Stick's office, Johnson and Ming protestedthe wage revision as a unilateral act on the part of the respondent,and were told by Stick that it-was in accordance with the policy of therespondent.13 , The Union's representatives then protested the "up anddown" clause which had been reincorporated into the new wage sched-ule sent to the Union 6 days earlier, but to no avail.Again Johnsonasked Stick if "Max Viault couldn't be present at our meetings," sinceStick himself never gave a "yes or no" answer but always stated thathe had to go back to his "client."According to Stick, the partiesagreed at the close of the meeting that, except for the closed or unionshop and preferential hiring, the chief obstacle to an agreement wasthe wage provision.After further discussion of these points ,Mingsaid that the Union probably would have to try other methods, "per-haps trying the Labor Board or conciliation, or perhaps trying it thehard way."Ming telephoned Stick on December 24, 1940, and asked hint if therespondent had, any other proposal's to offer to the Union. Stickreplied that there were none but that "he would continue trying tosecure one."On December 27, Ming again asked Stick the samequestion and was given the same reply.'On January 13, 1941, Stick mailed to Johnson a set of new pro-posals, which not only made no concessions but on the other handcontained a partial retraction of the overtime provisions of the orig-inal counterproposal. In the covering letter Stick wrote in part that12On December 13 Stick had mailed Johnson a copy of the respondent's new wageschedule13The respondent for many years had revised its wage scales semiannually,as of June Iand December 1.i 356DECISIONSOF NTATIONALLABOR RELATIONS BOARDViault had "discovered several statements" in the respondent's originalcounterproposal which did not "conform to the practice at the plant,"and that the new counterproposal should be substituted for the originalone.Johnson and Stick had a conference on January 14, 1941, in Stick'soffice:The various proposals were generally discussed and Stick againtold Johnson that the` counterproposal of January, 13 was made "toconform with the practice then existing at'the company."Accordingtc Stick, Johnson offered a new wage scale, again lowering the wagestheretofore demanded by the Union.On January 22, 1941, Johnson asked Stick if the respondent hadany concessions to make on the subjects discussed on January 14.,-`-tickanswered that 'lie had talked, at considerable length with the"company"-and that its position was unchanged.On February 3, 1941, according to Stick,,he admitted to a represent-ative of the Board's Regional Office, in connection with a preliminaryinvestigation of charges in the instant case, that he knew the Unionwas objecting strenuously to the respondent's practice of revisingwages in what the Union stated was an "arbitrary manner and withoutbargaining with the Union about it," and expressed the opinion thatthe provision for unilateral wage revisions could "be eliminated alto-gether if that was the only thing in the road." Stick added that if theUnion would "waive" its union shop and preferential- hiring demandsthe parties could "get together" on the Union's objection to the "up,and down" clause.On February 27,1941, Johnson gave Stick a copy of a contract whichthe Union was about to sign with one of the respondent's 'competitors,containing provisions similar to those in the Union's original proposalto the respondent. Stick said he would discuss the matter again withMax Viault. According to Johnson, Stick again told him that "on anycontract that you would submit to me I would have to take the contractback to my client."A few -days later later Stick told Johnson thatthe respondent had nothing further to offer.The Union held a meeting on March 5,,1941, and, after a discussionof the negotiations, voted to give its executive board authority to calla strike if deemed necessary. 'On the following day, March 6, 1941,according to Johnson, he went to Stick's office and told him of thestrike vote, adding that the Union had "tried every way possible totry to reach a settlement with the company but we never could getMr. Viault to sit down and negotiate." Stick testified that he againtold Johnson that if the,union shop and preferential hiring demandswere eliminated by the Union, the "up and down" clause could be"cleared up." V-0 MILLING COMPANY357On or about March' 15, 1941, the respondent paid its employees abonus in accordance with a profit-sharing plan theretofore in effect.The bonus was paid without negotiation with the Union, and was aunilateral act on the part of the respondent.A few days prior to April' 7, 1941, the Union sought the assistanceof the Central Labor Council of Los Angeles, with which it was affili-,ated, in its attempt to ne2ot^ate with the respondent. ' J. W. Buzzell,secretary of the Council, telephoned the respondent's office on severalcccasions and asked for Max,Viault, but was told by the operator thatViault was "not in." On April 7, the operator told Buzzell that Viault"didn't care" to see him, and that he had "better see Mr. Stick," whowas identified as the respondent's "attorney."When Buzzell tele-phoned Stick's office and asked if an appointment could be arrangedwith Max Viault, he was advised that this could not be done. Buzzellthereupon wrote a letter toy the respondent, addressed specifically to"Mr. Max Viault, President," advising of the complaint of the Unionand demanding a conference "for the purpose of opening negotiationslooking forward to a contract" between the respondent and the Union.The letter was registered and mailed to the respondent in an envelopebearing the return address of the Central Labor Council, but was sub-sequently returned by the postman unopened and marked "Refused."-At about the same 'time efforts were made at the Union's request bya representative of the Conciliation. Service of the United States De-partment of Labor, and also by a representative of the mayor of LosAngeles, to secure the attendance of Max Viault at-a meeting with theUnion.Johnson was informed by these men that Max Viault refusedto talk with- them.The Union held a special meeting on April 11, 1941, at which themembers employed by the respondent voted unanimously to strike therespondent's plant at noon on April-14. Johnson at once notified Stickof the action taken by the Union, and Stick immediately relayed thisinformation to Max Viault.At noon on April 14, 1941, approximately 55 of the 70 employees inthe appropriate unit went on strike, and a picket line was established.Johnson testified that the strike was caused by the respondent's insist-ence on the "up and down" clause and by the wage revisions it hadunilaterally put into effect.Immediately after the employees left the plant, the respondent postedtwo 10 x 18-inch metal signs in' front of the plant stating :ALL EMPLOYEES -of this Companyare invited. toreturn to their jobsimmediately.0 358DECISIONSOF NATIONALLABOR ' RELATIONS BOARDFrom that time until May 23, 1941,the respondenthiredapplicants tofill the jobs of the strikers.14On the latter date all jobshad been filled,and the signs were then taken down.On April 24, 1941, Johnson and other union representatives againmet with Stick. Johnson asked Stick whether the respondent wouldsign a contract similar to contracts the Union had with other mills inthe vicinity, if the Union would waive its demand for a union shop.Stick told Johnson to submit the contract and lie would be glad to studyit, and that "if we could 'eliminate the closed shop and the hiring halland 'agree on a wage scale, I [Stick] had no doubt at all we could gettogether."Johnson said that 'he would take the matter up with theemployees who were riiembers of the Union, and would give Stick ananswer "the first of the week." ' Thei_eafter, on April 28, Johnsonadvised Stick that the Union was not prepared to waive its demandfor a union shop.Ina letter dated, June 13, 1941, Stick advised Johnson that "accord-ing to the policy of the Company" the respondent proposed to revisethe wage scale, effective as of June 1.The revisionas made withoutany 'negotiation with the Union.On September 13, 1941, Johnson held another meeting with Stick,-this time in the office of a representative of the Regional Office of theBoard.The parties discussed substituting for the "up and clown"clause a clause for wage revisions based on mutual negotiations or onsome governmental index of-the cost of living. Stick stated, accordingto his own testimony, that he "would be, glad" to consider these sug-gestions and discuss them with his "client," if only the Union wouldwithdraw its demands for a union shop and preferential hiring. Stickadded at the hearing that ever since the inception of negotiations inOctober 1940 he "always" told the Union's representatives that "solong as the union shop and the preferential hiring was in [the Union'sproposed contract], that we couldn't go on with the conference."On December 31, 1941, Stick, in a letter to Johnson, stated that "theCompany proposes to again adjust the wages by granting an increaseto,its production employees of approximately 21/2 cents per hour pay-able January 3, 1942." The adjustment was made without negotiationwith the Union.C. Concluding findings with respect to the refusal to bargainThe issue presented by the foregoing facts is whether or not therespondent has refused to bargain collectively with the Union, withinthe meaning of the Act. The Act imposes on the respondent the obli-0u+Among the applicants were about a dozen employees who had previously participatedin the strike V-O MILLING COMPANY359'gation,to "negotiate in good faith" with the Union "with the view ofreaching an agreement if possible," 15 and-to "enter into discussionwith an open and fair mind, and a sincere purpose to find a basis ofagreement. 1eIn determining whether the respondent negotiated with the Unionin good faith at the above-mentioned meetings, its, previous conducttoward the Union must be taken into account. In September 1940 therespondent had refused to accept a letter from the Union, requestingitcollective bargaining meeting.Since the Union's majority as of thattime has not been established, we do not find that the respondentthereby refused to bargain collectively.However, we do find that therespondent's refusal' of the letter is relevant in appraising its subse-quent conduct toward the Union.-One of the chief matters in dispute between the respondent and theUnion from the inception of negotiations was the respondent's policy,embodied in part in the "up and down" ,' clause of its counterproposalsand further exemplified by the unilateral wage revisions made duringthe negotiations, which purported to reserve to the respondent the rightto revise wages unilaterally and without bargaining with the Unionthereon.Section 9 (a) specifically states that,rates of pay and wagesare'among the proper subjects of collective bargaining.The respond-ent in effectadmits that it refused to bargain collectively with respectto the "up and down" clause and the wage revisions, but contends thatsuch actions were, justified by its previously established pollCy.17How-ever, the requirements of the Act cannot be subordinated to any privatepolicy.While an employer is not required to yield to the demands ofa union,here the respondent's insistenceupon maintaining its absolutecontrol of wages at all times was, in effect, a complete negation of theprinciple of collective bargaining.Aside from the disagreement of theparties on other points, the respondent clearly refused to authorize itsrepresentative even to consider any contractual provision which alteredits wage policy or bound it for any definite period 'to maintain the exist-ing wage scale.The aim of collective bargaining, to achieve stabilityof industrial relations, cannot be attained when the ehployei' is willingto agree only to. the proposition that he shall be free to alter terms orconditions of employment at will and without regard to the exclusiverepresentative of his employees.We find no merit in the respondent'sp"National Labor Relations Board v Highland Park Manufacturing Company,110' F(2d) 632(CC A. 4), enf'gMatter of HighlandPark ManufacriaingCoandTextileWorkersOigani_^tinqCommittee,12 N L R B 1238"Globe Cotton Mills v National Labor Relations Board,103 F (2d) 91(C C A 5),mod'g and enf'gMattei of Globe Cotton MillsandTextileWorkersOrganizing Committee,6 N L 1: B 46111 In its brief the respondent argues that "having established this as the business policyit is not a matter foi collective bargaining " 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention that its established policy justified it in refusing to bargainwith respect to wages.18'The respondent further contends that the Union's demands withrespect to the union shop, preferential hiring, and the wage scale, con-stitute excuses for its own refusal to bargain in good faith concerning;ts wage policy.Contrary to the assertion of the respondent'that theUnion had maintained an adamant position throughout the negotia-tions on these issues, particularly the union shop issue, the record showsthat the Union had indicated its willingness to modify its demands insome respects.We are convinced and find that the union-shop demandwas not the cause of the failure to reach an agreement.1° If the re-spondent had undertaken ins good faith to explore the entire situationand had attempted to reach-an accord on other issues, particularly thesubject of wages, it cannot be said that the negotiations would haveresulted in an impasse over the union-shop issue.2°Moreover, the respondent's lack of good faith, and dilatory tactics,are further shown by the type of authority delegated to Stick as therespondent's bargaining representative and by the refusal of MaxViault to attend bargaining conferences as requested by, the Union.Throughout the negotiations Stick repeatedly asserted that he wouldhave to' take up with the respondent any matter which in any wayvaried the respondent's current policies ; at the sametime, however, therespondent refused to authorize Stick to agree to any changes in thosepolicies, and Max Viault, who had the requisite authority, refused tomeet with the Union.By these tactics the respondent made any pro-ductive negotiations impossible ;and thereby revealed a "determinedcourse of deliberate non-compliance" with the, Act.21,.19 InMatterofWebsterManufacturing CompanyandAmerican Federation of Labor,et al,27 N. L It. B 1338. we said that an employer's refusal, in dealing with a union,to go beyond a statement of his policy which was subject to change at will, did not con-stitute the "effective, binding agreement to which the employees were entitled under theAct"Accord :Matter of Montgomery Ward & CompanyandWarehousemen's Union,Local No. 206, etc,37 N. ,L It. B 100, where we said that "repeated rejection, of union'proposals on the general ground that they were not consonant with company policy orpractice" was an indication of the company's bad faith in its dealings with the union andfell short of the requirement (laid down by the Court inNational Labor Relations Board v.Pilling ofSon Co , 119 F (2d) 32 (C. C A 3) that the rejection must be justified to theunion "on reason " InMatter of Westinghouse Electric and Manufacturing Company,et alandUnited Electrical, Radio and Machine Workers of America, et al,22 N L It. B.147, we said that a statement which "may be terminated at'the will, of the employer . . .fails, insofar as the employees are concerned, to stabilize their relations with the em-ployer, . . . will defeatrthe policy and purposes of the Act . . .,[and does] not satisfythe requirements of collective bargaining of Section 8 (5) of the Act "10Cf.Matter of Montgomery Ward & Co., IncorporatedandUnited Mail Order, Ware-house and Retail Employees Union, Local 20 (C. I.O.), 39 N. L. R. B. 22920 SeeNational Labor Relations Board v. Remington Rand, Inc,94 F. (2d) 862 (C. C.A. 2), cert. den, 304 U S. 576, mod'g and enf'gMatter of Remington Rand, Inc.andRemington Rand Joint Protective Board of District Council-Office Equipment Workers, 2N. L It. B. 626.21 Solvay Process Co. v. National Labor Relations Board,117 F. (2d). 83 (C. C. A. 5),enf'gMatter of The Solvay Process Compaaiy, Baton Rouge, LouisianaandOilWorkers'International Union, Local No. 424, affiliated with the Committee for Industrial Organi- V-0 MILLING COMPANY361We find, as did the Trial Examiner, that the respondent, by its entirecourse of conduct in the negotiations, at all times since October 16,1940, refused to bargain collectively with the Union, thereby inter-fering with, restraining, and coercing its employees in the exercise ofthe rights` guaranteed in Section 7 of 'the Act.22We further find, asdid the Trial Examiner, that the strike which commenced on April14, 1941, was caused and prolonged by the respondent's unfair laborpractices.'D. 'The alleged discriminatory refusal to reinstateWe have found above that on April 14, 1941, the respondent's unfairlabor practices caused and thereafter prolonged a strike in which 55of the, 70 employees in the appropriate unit participated; that,therespondent,'continued to operate the plant with the remaining em-ployees and persons- (including some 12 strikers) who thereafter ap-plied for work; and that the plant was fully restaffed by May 23, 1941,some 51/z weeks later.23The, complaint alleged that on or about June 2, 1941, and from timeto time thereafter, the Union requested the respondent to reinstate 47named employees, who participated in the strike, but that the re-spondent refused to do so because of their union activities.The an-swer admitted that "upon several occasions the Union requested thatthe respondent . . . reinstate all the men who were then out onstrike," but affirmatively alleged that the Union's requests were madeupon the specific condition that the respondent execute a contractsatisfactory to the Union.ration,21 N L R B.882;Great Southern Trucking Co. v. National Labor RelationsBoard,127 F. (2d) 180enf'gMatter of Great Southern Trucking Company,Charlotte BranchandInternational Brotherhoodof Teamsters, Chauffeurs,Stablemenand Helpers'of America,Local#71,34 N L. it. B.1068;National Labor RelationsBoard v. P. LorillardCo.,62 S. Ct. 397,reversing and remanding117 F. (2d) 921, withdirections to enforceMatter of P. Lorillard Company, Middletown,Ohio andPioneer To-baccoWorkers' Local Industrial Union No. 55,16 N L It.B. 684.11National Labor Relations Board v. PillingifSon Co.,119 F.(2d) 32(C. C. A: 3),enfgMatter ofGeorge P. PillingifSonCo.andDental,Surgical if Allied Workers LocalIndustrial Union, No.119, affiliated with the C.I.0.; 16 N: L. R B.650;Singer Manufao-turfing Co v National Labor Relations Board,119 F. (2d) 131(C. C. A. 7),cert. den. 313U S 595, mod'g and enf'gMatter of Singer Manufacturing Company-and United Elec-trical,Radio and MachineWorkersof America,Local No. 917,affiliated with,the Congressof Industrial Organizations,24 N. L R.B. 444;Great Southern Trucking Company v. Na-tional Labor Relations Board,127 F. (2d) 186(C. C. A. 4),enf'gMatter of-Great SouthernTrucking Company, Charlotte BranchandInternational Brotherhood of Teamsters,Chauf-feurs, Stablemen, and Helpers of Ames ica, Local#71,34 N. L.R B. 1068;NationalLabor Relations Board v Chicago Apparatus Co.116 F. (2d) 753 (C C. A 7), enf'gMat-ter of Chicago Apparatus CompanyandFederation of Architects, Engineers, Chemists andTechnicians,Local 107,12 N I,R B. 1002;National Labor Relations Board vWhittierMillsCo.,111 F.(W.C. A 5), enf'gMatter of WhittierMillsCompany and SilverLake Co.andTextileWorkers Organizing Committee,15 N. L. R B,457'23,The respondent'srecords show without contradictionthat thesame number of em-ployees were working in the appropriate unit on June 1, 1941, as when the, strike com-menced on April 14, 1941,and that more employees were working in a unit on August 1,1941, and on January 1, 1942, the only other dates covered in the record. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDThe evidence as.to when, if ever, the Union first made an uncon-ditional request for the reinstatement of the strikers is in dispute.Johnson testified that he asked Stick, "around the first part of June... if the company would be willing to reinstate the men, and wewould carry on negotiations"; that Stick replied that he would"talk to his client" about the matter; and that a few days later Sticktold him that the respondent would "only take back a few men, and asjobs come open, they would take back the others." Johnson furthertestified that not more than a week later he had another meeting withStick, at which time he asked Stick to "reconsider and take back-reinstate the "employees that were out on strike," and that Stick againanswered that he "would take back some men, and as jobs opened uphe would take back the other men." Johnson added that the reasonfor his request for reinstatement was that the strike had lasted 11/2months, during 'which period the Union had to.contribute to the sup-port of some of the strikers, but that the Union had found itself unableto attain its objectives. 14Johnson further testified' that'-he, ^met withStick on September 23, again urged that the respondent sign a contractwhich would include a provision for a union shop, and at the sametime again requested reinstatement of the strikers.' Johnson addedthat he did not make the 'requested reinstatement conditional on thesigning' of a contract but asked 'merely that negotiations be "carriedon"; and that Stick again said that only about a dozen of'the strikerscould be reinstated at that time.Stick, who constantly refreshed his recollection from certain notesthat he had previously made, denied Johnson's testimony that he(Johnson) had requested reinstatement dependent only on the carryingon of negotiations..However, Stick testified that around April 24Johnson asked him whether the respondent would reinstate .the strikersif the Union were willing to waive its union-shop demand, that he(Stick) replied that the respondent could take back some of the strik-ers, "probably 10 or 12 right then, and we could take the others backas fast as we could make arrangements," and that 4 days later Johnsonadvised him that the Union had decided not to waive its union-shopdemand.25 , Stick further testified that on September 23 Johnson, with-'out specifically yvaiving the demand for a union shop, again askedhim how many men the respondent would take back, and that he(Stick) again replied that 'the respondent would take back "10 or 12of them right away, and as soon as we could make the arrangementsto put the others in their places, we would take back the rest of them."After the foregoing testimony, Johnson reiterated his previous testi-mony to the effect that his earliest`request'for the reinstatement' of thestrikers which was "not contingent on any request that they [the re24As found above, the plant was fully restaffed by May 23, 1941." Johnson corroborated this testimony.' V-0 MILLING COMPANY363spondent] sign a contract first" was "in the last part of. May ... orthe early part of June," when he asked Stick if the respondent "would.be willing' to reinstate the men, and Nye would continue on to try, toreach an agreement with one another. while the men were working";and that Stick replied that he could take only about 10 of the menback "because the positions were filled at the time."Stick then testi-fied that he had "no recollection" of such a request and that he"never understood" and did not "believe" the request was "made thatway."We are satisfied from the foregoing testimony that the Union's appli-cation for reinstatement of the strikers was conditioned upon continuednegotiations between the respondent and the Union.Accordingly, wefind that the respondent did not discriminate against any of its strikingemployees with regard to their hire or tenure of employment to dis-courage membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, ha^,e a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in and, is engagingin certain unfair labor practices, we shall order it to cease and desisttherefrom and to take certain affirmative action which we find willeffectuate the policies of the Act.We have found that the respondent refused to bargain collectively,with the Union as the exclusive representative of its employees in anappropriate unit.We shall order the respondent, upon request, tobargain collectively with the Union as such representative with respectto rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached on any such matters,to embody said understanding in a signed contract.We have found that the respondent has not discriminated againstany of its striking employees to discourage membership in the Union.Accordingly, we shall dismiss the allegations of the complaint to thateffect.However, we have found that the respondent's unfair laborpractices caused and prolonged the strike.Pursuant to our usualpractice in such cases,'(' we shall order the respondent, in order torestore thestatus quoas it existed prior to the commencement' of the26Matter of MontqomeryWardtCompanyandWarehousemen's Union, LocalNo. 206,eto, 37 N. L. R.B. 100. 364'DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike, (1) to offer reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and' privileges, to those employees who went on strike on April14, 1941, or thereafter, and who-have applied -for and have not beenoffered reinstatement, and (2) upon application to offer reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, to those employeeswho went on strike on'said date, or thereafter, and who have not pre-viously' applied for reinstatement ; dismissing if necessary all personshired on or 'after April 14, 1941, the date of the commencement ofthe strike, and not in the_ respondent's employ on said date. If thereis then not sufficient employment available for all employees, all avail-mable positions shall be distributed among them without discriminationagainst any employee because of his union affiliation or activities,following the system of seniority or other non-discrilninatory.practiceheretofore applied in the conduct of the respondent's business.Thoseemployees, if any, remaining after such distribution, for whom no em-ployment is immediately available, shall be placed upon a preferentiallist and thereafter offered employment in their former or substantiallyequivalent positions as such em,ploythent becomes available and beforeother persons are hired for such work, in the order determined amongJ hem by said system of seniority or other non-discriminatory practice.We shall further order the respondent to make whole those employeeswho went on strike on April 14, 1941, or thereafter; and who have ap-plied for reinstatement, for any loss, of pay they may have sufferedby reason of the respondent's refusal, if any, to reinstate them asprovided above within five (5) days of their respective applications,by payment to each of them of a sum of money equal to that whichhe would normally have earned as wages during the period from five(5)_ days after the date on which he applied for reinstatement to thedate of the respondent's offer of reinstatement or placement on a pref-erential list, less his net, earnings, if any, during such period.27Weshall also order the respondent to make whole those employees whowent on strike on.April 14, 1941, or thereafter, and_who have not pre-viously 'applied for reinstatement, for any loss of pay they may sufferby reason of the respondent's refusal, if any, to reinstate them as pro-vided above, by payment to each of them of a sum 'of money equal toaT By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers' Union,Local 25!10, 3 N L R B 440.Monies received for work performed upon Federal, State, county, municipal, or other work-reliet projects shall be considered as earningsSeeRepublic Steel Coiporation v. N. L.R. ,8., 311 U. S. 7. V-0MILLING- COMPANY365,that which he'would normally have earned as wages during the periodfrom five (5) days after the date on which he applies for reinstate-ment to the,date of the respondent's offer of reinstatement or place-ment on a preferential list, less his net earnings, if any, during suchperiod.28.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Flour, Feedand CerealWorkersFederal Union,Local No. 21830,affiliated with the American Federation of Labor, is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.All the respondent's employees in the production,maintenance,and drivers departments,including the truck drivers, but excludingsupervisory employees with the right to hire and discharge,office andclerical employees,the garage mechanic, and the garage mechanic'shelper, constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9 (b) of the Act.3.Flour, Feed and CerealWorkersFederal Union, Local No. 21830;A. F. L., was at all times material herein and now is the exclusiverepresentative of all the employees in such unit for the purposes 'ofcollective bargaining,within the meaning of Section 9 (a)' of the Act.4.By refusing to bargain collectively with Flour, Feed and CerealWorkers Federal Union,Local No. 21830,A.F. L., as the exclusiverepresentative of all the employees in such unit,the, respondent hasengagedin and is engaging in unfair labor practices,within the mean-ing of Section 8 (5) of the Act.5.By interfering with, restraining,and coercing its employees inthe exercise*of the rights guaranteed in Section 7 of the Act,the re-spondent,has engaged,in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act: ,6.The aforesaid unfair labor practices are unfair labor-practicesaffecting commerce,within the meaning of Section 2 (6) and (7) ofthe Act.7.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National'Labor Relations Board hereby orders that the respondent," See footnote 26. 366DECISIONS OF NATIONAL- LABOR RFILATIONS BOARDV-O;Milliiig Company, Los Angeles, California, its officers, agents,successors, and assigns,'shall:1.Cease and desist from :(a)Refusing to bargain collectively with Flour, Feed and CerealWorkers Federal Union, Local No. 21830, A. F. L., as the exclusiverepresentative of all its employees in the production, maintenance, anddrivers departments, including the truck drivers, but excluding super-visory employees with the right to hire and discharge, office and clericalemployees, the garage mechanic, and the garage mechanic's helper,with respect to rates of pay, wages, hours of work, and other condi-tions of employment;(b)Engaging in any like or related acts or conduct interferingwith, restraining, or coercing its employees in the exercise of the rightto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activity, for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act2.effectuate the policies of the Act :'(a)Upon request, bargain collectively with Flour, Feed andCerealWorkers Federal Union, Local No. 21830, A. F. L., as theexclusive representative of all its employees in the production, main-tenance, and drivers— departments, including the truck drivers, butexcluding supervisory employees with the right to hire and discharge,office and clerical employees, the garage mechanic, and the garagemechanic's helper, with respect to rates of pay, wages,,hours of work,and other conditions of employment, and if an understanding isreached on any such matters, embody said understanding in a signedcontract;(b)Offer to those employees who went on strike on April 14, 1941,or thereafter, and who have applied for and have not been offered,reinstatement, immediate and full, reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority,and other rights and privileges, in the manner provided in the remedysection above; and place those employees for whom employment isnot immediately available upon a preferential list in the, manner setforth in said section, and thereafter, in said manner, offer thememployment as it becomes available;(c)Upon application offer to those employees who went on strikeon April 14, 1941, or thereafter, and who have not previously appliedfor reinstatement, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityand other rights and privileges, 'in the manner provided in the remedy 0V-0 MILLING COMPANY367section above; and -place those employees for whom employment isnot immediately available upon a preferential list in the manner setforth in' said section, and thereafter; in said manner, offer thememployment as it becomes available;(d)Make whole ,the employees who went on 'strike on April 14,1941, or thereafter, and who have applied for reinstatement, for anyloss of pay they may have suffered by reason of the respondent'srefusal, if any, to reinstate them within five (5) days of their'respectiveapplications, as provided in the remedy section above, by payment toeach of them of a sum of money equal to that which he would normallyhave earned as. wages during the period from five (5) days after the,date on which-he applied for reinstatement to the date of the respond-ent's offer of reinstatement or placement upon a preferential list, 'lesshis net earnings, if any, during said period ;'(e)Make whole the employees who went on strike on April 14,1941, or thereafter; and who have not applied for reinstatement, forany loss of pay they may suffer by reason *of the respondent's refusal,if any, to reinstate them, as provided in the remedy section above bypayment to each of them of a sum of money equal to that -vihich hewould normally have earned as, wages during the period front five (5)days after the date on which he applies for reinstatement to the dateof the respondent's offer of reinstatement or placement upon aprefer-,eiitial list,, less-his net.,eariiings, if any, during said period,;(f)Post immediately iii. conspicuous places throughout its plantat Los Angeles,.California, and maintain for a period of at least (60)consecutive days 'from the date of.posting, notices to its employees",,stating: (1) that the respondent will not engage in the conduct from'which it is ordered to cease and desist in paragraph 1 (a) and (b)hereof; and (2) that it will take the affirmative action set forth inparagraph 2 (a), (b), (c), (d), and (e) hereof;- -(g)Notify, the Regional Director for the Twenty-first Region in'writing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that thecomplaint,insofarasitalleges'that the respondent engaged in unfair labor practices within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.MR. GERARD D. REILLY, concurring :I am of the opinion that -it is sufficient-to base the finding that therespondent unlawfully refused to bargain upon the respondent'smethod of carrying on negotiations with the Union.Since the com-plaint charges the respondent with a violation of Section 8 (5) of theAct it is, necessary to construe the words "to refuse to bargain col-lectively with the representatives of his employees."As is shown in 368 , DECISIONS OF NATIONAL LABOR RELATIONS BOARD11the decision of the majority, the respondent was represented throughout the negotiations by Stick.While Max Viault, an executive anddirector of the respondent, asserted that, Stick was delegated fullauthority to sign any agreement he might reach with the Union,Stick repeatedly stated at the negotiating conferences, as' found bythe majority, that he had no authority to vary the respondent's policiesand that he would have to report back to the respondent before, he.,could make any commitment on aiiy proposal. It is-clear, therefore,either that Stick did not have the necessary authority to negotiatean. agreement, or that he did, have such authority and-refused toexercise it.Faced with this situation the Union requested, that MaxViault participate' in the negotiations; Viault refused to meet «iththe Union. I am_ of the opinion that there is a "refusal to bargaincollectively" within the meaning of the Act when an employer resortsto such tactics.Itmay be conceded that when an, employer is acorporation it is not necessary for the corporation's president, or eventhe general manager, to confer in person with the representativesof the employees. In other words, it.would not,be a violation of thissubsection if the refusal to confer were accompanied by. a delegationButif the delegation of authority is not plenary, and the negotiations breakdown because of a controversy on a point outside the agent's limitedscope of authority, it would seem to me that a refusal to bargain occursif access to the higher corporation officials is then denied the repre-sentative.For the foregoing reasons'I concur in the-result reached bythe majority.